        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 1 of 45


1    BETH A. HUBER (SBN 1120263)
     HUBER LAW LLC
2    N1131 County Road L
     Watertown, WI 53098
3    Telephone: (415) 497 9173
     Facsimile: (920) 542-6090
4    Email: bhuber@huberlawfirm.net

5    Attorneys for Plaintiffs
     PETER MARKGREN and
6    DARYL STROHSCHEIN
7

8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN
9

10   PETER MARKGREN and DARYL                     )     CASE NO. 3:21-cv-429
     STROHSCHEIN                                  )
11                                                )     COMPLAINT FOR DISCRIMINATION
                                                  )     BASED ON AGE, HARASSMENT
12                          Plaintiffs,           )
                                                  )     BASED ON AGE, REVERSE GENDER
13                       vs.                      )     DISCRIMINATION, FAILURE TO
                                                  )     REASONABLY ACCOMMODATE A
14   SAPUTO CHEESE USA INC.                       )     DISABILITY AND PARTICIPATE IN
                                                  )     THE INTER-ACTIVE PROCESS,
15                                                )
                       Defendant.                       DISABILITY DISCRIMINATION,
                                                  )     RETALIATION IN VIOLATION OF
16   ___________________________________
                                                        FMLA, ADA AND ADEA, NEGLIGENT
17                                                      INFLICTION OF EMOTIONAL
                                                        DISTRESS, NEGLIGENT HIRING AND
18                                                      RETENTION, INTENTIONAL
19                                                      INFLICTION OF EMOTIONAL
                                                        DISTRESS, WRONGFUL
20                                                      TERMINATION IN VIOLATION OF
                                                        PUBLIC POLICY, and JURY DEMAND
21
                                                        DEMAND FOR JURY TRIAL
22
                                                        (Title VII 42 U.S.C. §§ 2000e-2000e-17;
23                                                      Age Discrimination in Employment Act,
24                                                      29 U.S.C. §§ 621 et seq.; Americans with
                                                        Disabilities Act of 1990, 42 U.S.C. §
25                                                      12101 et seq. (“ADA”); and Family and
26                                                      Medical Leave Act 29 U.S.C. §2601 et seq.
                                                        (“FMLA”))
27

28




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       1
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 2 of 45


1

2                                              JURISDICTION
3           1.      The jurisdiction of this Court is based upon the existence of a federal
4    question and arises under Title VII, 42 U.S.C. §2000e et seq. (“Title VII”), The Age
5    Discrimination in Employment Act 29 U.S.C. §§ 621-634 (“ADEA”), the Family and Medical
6    Leave Act 29 U.S.C. §2601 et seq. (“FMLA”) and the Americans with Disabilities Act at 42
7    U.S.C. §12101 et seq. (“ADA”). As such, jurisdiction is conferred on this Court and Plaintiff is
8    provided with the powers, remedies and procedures set forth in Title VII, § 2000e-5(f)(3), the
9    ADEA 29 U.S.C. §626(b), the FMLA and the ADA. Supplemental jurisdiction over the tort claims
10   exists pursuant to 28 U.S.C. § 1367(a).
11                    INTRADISTRICT ASSIGNMENT AND EXHAUSTION OF
12                                   ADMINISTRATIVE REMEDIES
13          2.     Venue is proper in this District pursuant to Title VII, 42 U.S.C. § 2000e-5(f)(3), the
14   ADA, the ADEA and FMLA because the unlawful acts and practices alleged herein occurred in
15   the Town of Almena, County of Barron, in Wisconsin, which are situated in this judicial district.
16          3.     At all material times, Plaintiff Peter Markgren (“MARKGREN”), was a resident of
17   the State of Wisconsin, County of Barron. Plaintiff Daryl Strohschein (‘STROHSCHEIN”) was
18   also a resident of the State of Wisconsin, County of Barron. The employment relationship upon
19   which each of them sues herein was made in and to be performed in the Town of Almena,
20   County of Barron, State of Wisconsin. At all material times, MARKGREN and
21   STROHSCHEIN worked for Defendant SAPUTO CHEESE USA INC. whose parent
22   corporation is SAPUTO INC. (“SAPUTO” or “DEFENDANT”) in Almena, WI. The address

23   where MARKGREN and STROHSCHEIN last worked for Defendant SAPUTO was 1052 6th

24   St., Almena, WI 54805. MARKGREN and STROHSCHEIN are informed and believe, and on

25   that basis alleges, that at all times the individuals referred to in this Complaint were and are

26   owners, directors, officers, managers, and/or operators of the business known as SAPUTO.

27          4.     MARKGREN and STROHSCHEIN are informed and believe and thereon allege

28   that SAPUTO is, and at all times herein mentioned, was, a corporation which was licensed to,




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                        2
           Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 3 of 45


1    and was doing, business in Barron County, Wisconsin. Defendant is an entity subject to suit

2    under the Title VII 42 U.S.C. § 2000e-2000e-17, the Age Discrimination in Employment Act, 29

3    U.S.C. §§ 621-635, the Americans with Disabilities Act 42 U.S.C. § 12101 et seq. and the

4    Family and Medical Leave Act 42 U.S.C. §12101 et seq as it is doing business in the State of

5    Wisconsin.

6             5.   SAPUTO entered into an employment relationship with MARKGREN beginning in

7    approximately May 1987 when MARKGREN was hired by Twin Town Cheese Factory which

8    was later acquired by SAPUTO. SAPUTO entered into an employment relationship with

9    STROHSCHEIN who was hired by Twin Town Cheese Factory, later SAPUTO, in April 1984.

10   He was promoted to a supervisor position in 2008. The injuries on which this action is based arise

11   out of the aforementioned employment relationships.

12            6.   In April 2020, MARKGREN and STROHSCHEIN each filed complaints of

13   discrimination and harassment based on their age and gender with the Wisconsin Department of

14   Workforce Development, Equal Rights Division against SAPUTO. MARKGREN also filed

15   complaints of discrimination based on his disabilities and SAPUTO’S failure to reasonably

16   accommodate those disabilities. He also reported that he was retaliated against for having

17   complained about harassment by younger employees and for taking needed family and medical

18   leave time in violation of the Federal Family and Medical Leave Act. These ERD administrative

19   complaints resulted in companion complaints being filed with the Federal Equal Employment

20   Opportunity Commission (“EEOC”). The Wisconsin Fair Employment Act (“WFEA”) closed

21   their investigations into MARKGREN’S and STROHSCHEIN’S administrative complaints in

22   January-February 2021.

23            7.    The EEOC issued MARKGREN and STROHSCHEIN each a right-to-sue notice

24   on April 7, 2021 which was received on by MARKGREN and STROHSCHEIN or about April 12,

25   2021. The notice gave each 90 days in which to bring a federal action.

26            8.    By filing the above administrative complaints, MARKGREN and STROHSCHEIN

27   have exhausted their administrative remedies and conferred the jurisdiction of this court.

28   ///




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       3
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 4 of 45


1                                       STATEMENT OF FACTS

2           9.       MARKGREN began his employment with Twin Town Cheese Factory, later

3    SAPUTO, in May 1987. He began packing mozzarella cheese on the line then moved up to an

4    operator position. During the last several years MARKGREN worked as a Rotary Press

5    Operator on the upper make room for blue cheese and then the lower make room for blue cheese.

6    MARKGREN went above and beyond his job as operator by (i) often filling in on other shifts

7    when another operator called out; (ii) coming in when called during the middle of the night to get

8    the lower cheese filler running when maintenance couldn’t get it working; and (iii) creating new

9    forms for making feta cheese including by drilling holes into the new forms, scraping them then

10   sanitizing them so the cheese would form correctly. He even volunteered, without pay, to

11   refinish cabinet doors and drawers from the break room prior to representatives from corporate

12   arriving so the break room would look nice. For approximately twenty years he trained new

13   hires on how to run his and other machines in the plant. His birthday is April 17, 1964.

14          10.     In 2012, MARKGREN suffered a heart attack and went out on a medical leave of

15   absence. In May 2012 he underwent heart surgery for angioplasty (repair of arteries in his heart)

16   due to his severe coronary artery disease. Two stents were placed in his heart. He returned to

17   work in approximately June 2012. In 2013, MARKGREN had another stent placed in his left

18   anterior descending artery. In July 2013, he was transported via EMS from SAPUTO to the

19   hospital because he fainted at work due to an extremely high working temperature of over 100

20   degrees Fahrenheit and he’d been experiencing intermittent chest pain. He was diagnosed with

21   coronary artery disease, congested heart failure, hypertension and severe depression. He went

22   out on short term disability/family leave. In August 2013, his physician was concerned with

23   MARKGREN exacerbating his orthostatic hypotension by working in a very hot environment

24   and gave him a work restriction of working indoors at less than 100 degrees Fahrenheit. He was

25   also subsequently diagnosed with high blood pressure. From then forward, MARKGREN

26   continued to have a serious heart condition. This condition was exacerbated during the summers

27   because the temperatures inside the SAPUTO plant often exceeded 100 degrees Fahrenheit.

28




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       4
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 5 of 45


1           11.     In 2014, MARKGREN suffered a back strain. The doctor also noted he had

2    problems with a disc and diagnosed him with sciatica. The extreme pain from the sciatica

3    continued through-out his employment and at times, interfered with his ability to repetitively

4    bend at his job. In December 2016, MARKGREN went on family leave because he had bariatric

5    surgery and returned in early 2017. He suffered a worker’s compensation injury on or about

6    June 2, 2017. He went to the emergency room but did not take any time off.

7           12.     In 2017, when the new air-conditioned plant began operating, MARKGREN

8    asked to transfer to that plant because of his heart condition and because working in an air-

9    conditioned plant would comply with his doctor’s work restrictions/requested accommodations.

10   SAPUTO, specifically Robin Sorey (“Sorey”) in Human Resources, told him that if he

11   transferred his pay would be reduced by almost $2.00/hour and denied his request.

12   MARKGREN was never transferred to the newly built air-conditioned plant also in Almena.

13          13.     In approximately 2017, SAPUTO changed the personal protective gear (“PPG”)

14   MARKGREN had to wear when cleaning his machines. Prior to 2017, the PPG consisted of a

15   face shield, gloves and a light disposable apron. In 2017, the new PPG included a face shield,

16   gloves and a full bodysuit including a heavy rubber coat and heavy rubber pants. The increased

17   weight and restrictive air flow caused MARKGREN to get light-headed and dizzy while wearing

18   the PPG. MARKGREN told his supervisor, Shann Munson (“Munson”) and Tammy Bertelsen

19   (“Bertelsen”), SAPUTO’S Health & Safety Specialist, this was happening and the adverse

20   effects it was having on his heart and health. MARKGREN asked for better ventilation in his

21   work area. Bertelsen’s only recommendation was that MARKGREN should take more breaks

22   while cleaning his machine; however, this was not possible because clean up lasted from 6:00

23   a.m. until 11:00 a.m. without a break and cheese production resumed again at approximately

24   11:30 a.m. If MARKGREN had taken more breaks, he would not have gotten his machine and

25   work area cleaned sufficiently before production resumed. Another option, which Bertelsen

26   ignored, was to allow MARKGREN to wear the lighter PPG which he’d worn prior to 2017

27   while cleaning his machine and work area. Munson also knew the heavier, non-breathable safety

28   gear was not good for MARKGREN’S heart and would occasionally help him clean his area;




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       5
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 6 of 45


1    however, she did not do so daily. Nor did she speak with Bertelson or Human Resources

2    regarding what other accommodations SAPUTO could have made available to MARKGREN to

3    address MARKGREN’S heart condition/disability while MARKGREN was wearing the PPG

4    and/or the temperature was extremely high in the plant.

5           14.     Beginning approximately six months prior to his back surgery in November 2018,

6    until the time MARKGREN went on family leave for the surgery, MARKGREN asked Bertelsen

7    to change the CIP pan under the tower which was part of the system to wash out the tower. It

8    was one large heavy pan which was difficult for any person to maneuver by themselves but was

9    especially difficult for MARKGREN with his back disability and sciatica. Despite his many

10   requests, Bertelsen never changed the pan before MARKGREN went on leave or while he was

11   out on leave. When MARKGREN returned from leave in 2019, the larger, heavy pan was still

12   there. MARKGREN spoke with Bertelsen who said they’d have to begin at square one to figure

13   out what to do. MARKGREN objected and immediately spoke with the then Plant Manager,

14   Cesar Compean (“Compean”). Within two weeks the one single pan was replaced with two

15   lighter pans which worked quite well. Given the ease with which the pans were changed,

16   MARKGREN did not understand why Bertelsen had not changed the pans prior to his surgery.

17          15.     In July 2018, MARKGREN went to the emergency room complaining of

18   dizziness, being clammy, sweaty and weak. The temperature in the plant was 107 degrees that

19   day with no air conditioning. He went out on a family medical leave starting on or about August

20   2, 2018 because his cardiologist enrolled him in a specialized cardiac program that lasted for

21   approximately two months. In mid-November 2018, MARKGREN underwent major back

22   surgery for anterior and posterior lumbar fusion with decompression and laminectomy. In

23   December 2018, the doctors found an aortoiliac aneurysm. He returned to work in

24   approximately April-May 2019.

25          16.     At all times, MARKGREN provided the requested medical and leave information

26   and releases to return to work to Human Resources including but not limited to Joetta Nyhus

27   (“Nyhus”), Sorey or Julia Schurman (“Schurman”). Management, including his immediate

28   supervisor Munson, Bertelsen as the Health and Safety Specialist, Jim Burdick (“Burdick”),




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       6
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 7 of 45


1    Production Supervisor and his former manager, Gary Mathison (“Mathison”), were aware of and

2    knew about MARKGREN’S heart and back disabilities as well as his depression. They also

3    knew that he’d requested reasonable accommodations and took time off for family/medical

4    leaves of absences. MARKGREN’S manager in December 2019, David Miller (“Miller”), also

5    knew of MARKGREN’S disabilities, requested accommodations and family leaves of absences.

6    They all also knew that MARKGREN continued to take prescribed medications for his heart

7    condition, high blood pressure and depression. Nyhus estimated that MARKGREN’S medical

8    file was approximately 4 inches thick. Suddenly, that file is missing.

9           17.     From approximately mid-2017 until he was wrongfully terminated, MARKGREN

10   was harassed by three much younger employees at work Anthony Selkow (“Selkow”), Matt

11   Olson (“Olson”) and/or Dylan Skow (“Skow”). Each were in their late twenties to early thirties.

12   The harassment occurred anywhere from twice a month to weekly when MARKGREN would

13   return to work, whether after his regular days off, vacation or his family leaves of absence. They

14   harassed him by messing with his PPG or near the end of his employment, by filling his locker

15   with hangers. His PPG was hung on a rack in the make room and had his name on each piece.

16   Most of the time some of his PPG would be missing whether it was his face shield, protective

17   coat, pants or gloves. At other times, his lock out tags, again with his name on them, would be

18   missing. One time, MARKGREN had bolted his lock out tags so no-one could take them, yet the

19   employees cut through the bolt to steal the tags. With any of these items missing, MARKGREN

20   could not fully perform the duties and responsibilities of his job until they were replaced. The

21   tags were especially important for his safety on the job. Without them, MARKGREN could not

22   tag out of a cheese production machine after it plugged up or when he routinely cleaned the

23   machine on each shift which meant the augers or blowers could restart while he was removing

24   the plugged cheese. On at least two other occasions in later 2019, MARKGREN found his

25   locker full of hangers. The second time they were so entangled that MARKGREN could not

26   open the locker door.

27          18.     MARKGREN informed Munson as his supervisor each time his gear, tags or

28   locker were missing or tampered with. MARKGREN also told Munson that he suspected the




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       7
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 8 of 45


1    three younger employees, Selkow, Olson and Skow, of taking his belongings or putting the

2    hangers in his locker. Munson always told MARKGREN she’d look into it or pass it on to

3    Human Resources. The last hanger incident occurred in either late November or early December

4    2019. When MARKGREN reported the harassment to Munson, especially as time progressed

5    and the harassment was not abating, he told her that it was getting to him, he was becoming

6    frustrated because it wasn’t happening to anyone else and he didn’t understand why it kept

7    happening. He also told her it was bothering him so much that it was increasing his anxiety

8    levels and negatively affecting his heart. He implored Munson to end the harassment because it

9    was not good for his health. Munson repeatedly assured MARKGREN that she’d look into the

10   harassment.

11          19.     MARKGREN never believed that either Munson or Human Resources

12   investigated his harassment complaints because no-one ever got back to him with any results of

13   any investigation and the harassment continued. The only thing MARKGREN witnessed was

14   Munson telling the shift employees that the taking of protective gear or lock out tags was

15   unacceptable. She only did this about 3-4 times over the two a half year period the harassment

16   was happening. The announcements had absolutely no impact as the harassment continued.

17          20.     On December 23, 2019, MARKGREN cleaned out cheese from the tower from

18   one of the machines in the lower make room. He used the same procedure he’d been taught by

19   his earlier supervisor, Dual Spurlock. It was also the same procedure he’d been performing

20   through-out his 32 years of employment. Of note, no safety protocol or lock out instruction had

21   been written up regarding the door leading to the tower as it rarely ever got plugged. It was also

22   nowhere near the augers as they were in separate shoots and the doors to them were closed. To

23   clean the shoot, an operator’s arms and hands were never physically in the shoots. Bertelsen and

24   Munson confirmed that no safety protocol or lock out instruction had been written up about the

25   door leading to the tower. Despite this, SAPUTO accused MARKGREN of violating its alleged

26   lockout-tagout policy and used it as one of the reasons to terminate MARKGREN days later.

27          21.     On December 28, 2019, the tower in the filler machine plugged up on the shift

28   before MARKGREN came in. When he arrived, MARKGREN assisted the previous operator in




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       8
        Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 9 of 45


1    cleaning out the cheese. When that operator’s shift was finished, MARKGREN continued

2    cleaning the machine by himself. Skow came down to investigate what was going on but in

3    violation of company protocol, turned and walked away without assisting MARKGREN with

4    unplugging the machine. MARKGREN, by himself, shut down the machine, locked out the

5    augers and unplugged the machine.

6           22.     After the machine was cleared, MARKGREN started cleaning up the cheese that

7    had fallen to the floor. He turned on one hose on the south wall of the make room for water then

8    went to turn on a second hose. When he returned to the machine, the first hose had been turned

9    off. Selkow was standing there with pliers in his pocket, which were required to turn the hose

10   off. MARKGREN asked Selkow if he’d turned off the first hose. Selkow denied he’d turned the

11   water off. Because no-one else was present and the pliers to turn the hose off was in Selkow’s

12   pocket, MARKGREN asked him a second time why he’d turned the water off. Selkow

13   continued to deny that he turned the water off. While MARKGREN was speaking with Selkow,

14   Skow walked up and began raising his voice and yelling at MARKGREN to return to the other

15   end of the building. MARKGREN asked Skow why he was so angry towards him but Skow

16   only continued yelling. MARKGREN turned and walked to the other end of the building.

17   SKOW continued yelling even as MARKGREN walked away.

18          23.     Because Skow had not helped him clean the machine and the subsequent

19   interchange with Selkow and Skow was intense, mean spirited and malicious and because

20   MARKGREN believed they’d been harassing him for years, MARKGREN became extremely

21   upset, started shaking and his heart started racing. He began sweating and was getting clammy.

22   He called Munson and told her that Selkow and Skow were purposefully trying to upset him and

23   that he needed to leave because his heart was racing, he was sweating, he didn’t feel right and it

24   was not safe for him to stay at work because of his heart. He was extremely afraid he’d have

25   another heart attack at work. He was beginning to panic. He also told Munson that he’d return

26   to work the next day but had to leave then. Munson told him to “go”. Munson herself noted

27   MARKGREN was physically shaking. MARKGREN turned and walked away, avoiding Selkow

28   who was carrying a cheese form.




     Complaint for Damages Based On Age Discrimination, Reverse Gender Discrimination etc.
                                                       9
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 10 of 45


1           24.     Of note, the walkway between machines was extremely narrow. Prior to his

2    physically leaving the plant, Munson found MARKGREN and asked him if he’d bumped into

3    Skow as he was leaving. MARKGREN said no, not to his knowledge. He also explained that

4    he’d turned side-ways to avoid Selkow who was carrying a form and the work area was very

5    narrow. To his knowledge, he did not touch Skow while he was turning to avoid Selkow.

6    Munson telephoned MARKGREN later in the day telling him not to return to work the next day

7    because Human Resources was looking into what had happened.

8           25.     Later that same day, someone from Human Resources also called MARKGREN

9    and simply asked him what had happened. MARKGREN relayed that the machine had plugged

10   up, he’d cleaned it out, started cleaning up the excess cheese that had fallen to the floor including

11   by starting the first hose, going to start the second hose and returning to find the first hose turned

12   off. He then explained the exchange between himself, Selkow and Skow which caused his heart

13   to race, he was getting sweaty and clammy and had to leave because he was extremely anxious

14   that he’d suffer another heart attack. He also told her that Munson had approved his leaving for

15   the day under the circumstances. During this conversation, MARKGREN was not asked any

16   questions about whether or not he’d bumped into Skow as he was leaving.

17          26.     On December 29, 2019, Schurman also telephoned MARKGREN and asked him

18   what had happened the day before. MARKGREN told her the tower had plugged, Selkow had

19   shut off the hose and Skow had been yelling at him. MARKGREN also told her that he’d had to

20   leave because the harassment was adversely affecting his heart causing him to not feel well, he’d

21   been sweating profusely and his heart was racing. He told her that it was not good for him to be

22   in the continuing work environment with his heart condition and Munson approved him leaving

23   under the circumstances. Again, MARKGREN was not asked any questions about whether or

24   not he’d bumped into Skow as he was leaving much less about any of the other false allegations

25   Skow filed against him.

26          27.     On December 31, 2019, SAPUTO wrongfully terminated MARKGREN for false

27   and illegitimate reasons. SAPUTO alleges that it terminated MARKGREN for violating safety

28




     Complaint for Damages Based On Age Discrimination,      Reverse Gender Discrimination etc.
                                                        10
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 11 of 45


1    protocol on December 23, 2019 and for allegedly initiating a verbal and physical altercation with

2    Selkow and Skow on December 28, 2019. MARKGREN denies both of these allegations.

3    Further, MARKGREN was never told that Skow had complained about what had happened

4    including that he’d intentionally bumped into him as he was leaving causing Skow to fall. As

5    such, MARKGREN was never given a full opportunity to deny that he had or that if he had, it

6    was an accident because he was panicking because of his heart, in a hurry to leave and the

7    walkway was extremely narrow. Indeed, SAPUTO’S alleged investigation into both incidents

8    was false and facile, blatantly failing to provide MARKGREN with the details of what Selkow

9    and Skow alleged so he could tell his version of what had happened. SAPUTO also ignored

10   statements and/or witnesses who could corroborate MARKGREN’S statements of what

11   happened including that there was no physical contact between MARKGREN and Skow as

12   MARKGREN was leaving. Even Munson wrote of the incident that “it looked like a show of

13   being mad”, referring to Skow.

14          28.     The four individuals who made the decision to terminate MARKGREN,

15   Schurman, Jennifer Ellefson (“Ellefson”), Lisa Housner (“Housner”) and Miller, were anywhere

16   from 8 to 14 years younger than MARKGREN. MARKGREN was also replaced by a twenty-

17   something inexperienced female and later by a thirty-four-year-old male. Selkow, Skow and

18   Olson, who were much younger than MARKGREN, remained employed despite their repeated

19   harassment of MARKGREN for two and a half years including on December 28, 2019.

20          29.     STROHSCHEIN began his employment in April 1984 as a machine operator at

21   Twin Town Cheese Factory which later became SAPUTO. He was promoted to a supervisory

22   position in 2008. In 2017, he was transferred from the old to the new plant which became

23   operational in late 2017. In 2017, while constructing the plant, STROHSCHEIN worked closely

24   with ALPMA (Alpenland Maschinenbau GmbH), the company who built and installed the

25   cheese making machinery. Thus, he gained an integral knowledge of how the machines operated

26   which allowed him to later assist maintenance in repairing the machines. STROHSCHEIN’S

27   date of birth is June 25, 1965. He was employed by SAPUTO and its predecessors for 36 years.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      11
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 12 of 45


1           30.     Beginning in 2017, STROHSCHEIN was the Blue Cheese Production Supervisor

2    on the PM shift in the new plant. The Production Supervisor position at SAPUTO, especially in

3    the new plant, was complex. Eight operators reported to the supervisor and together, they ran 13

4    different large, complex and automated machines spread out over approximately 150,000 square

5    feet. Besides managing the employees and the machines, the supervisor also monitored 21 aging

6    cells for proper temperature and conditions. He’d also operate a machine if need be and

7    coordinated any repairs with maintenance.

8           31.     Once promoted, STROHSCHEIN received positive feedback about his

9    performance including in written reviews by his previous manager, Tom Ingham (“Ingham”).

10   As he progressed as a supervisor, so did his opportunities including training staff, reducing waste

11   and traveling to Big Stone to learn more about the aging and packaging processes for the cheese

12   made in Almena.

13          32.     On November 11, 2019, STROHSCHEIN attended a meeting between himself,

14   Jerrold Featherly (“Featherly”), the new Production Manager, and Miller, the new Plant

15   Manager. Featherly and Miller were in their early to mid-forties so were several years younger

16   than STROHSCHEIN. During this meeting, Miller alleged STROHSCHEIN had not properly

17   performed his job on four instances. STROHSCHEIN refuted the allegations verbally while also

18   admitting that on one occasion identified he should have completed a Product Incident Report

19   (“PIR”) form even though he had informed maintenance of the problem. When leaving,

20   Featherly told STROHSCHEIN he didn’t feel good about the discussion. Neither did

21   STROHSCHEIN given Miller had only recently become the Plant Manager, he rarely walked

22   through the plant especially on the night shift when STROSCHEIN worked and the interactions

23   between Miller and STROHSCHEIN had been few and short. Thus, STROSCHEIN felt that

24   Miller did not have an understanding of his performance. Of import, STROHSCHEIN was never

25   given a copy of this alleged “Record of Discussion” and therefore, was never able to refute the

26   allegations in writing.

27          33.     In approximately early 2020, Featherly, during a supervisors meeting, instructed

28   the supervisors not to go into and change the register, the key to the computerized processing




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      12
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 13 of 45


1    system. He then looked directly at STROHSCHEIN and said to all present that STROHSCHEIN

2    knows how to fix the register. Indeed, STROHSCHEIN had been doing so since 2019. Based

3    on Featherly’s comment, STROHSCHEIN understood that Featherly was giving him the go

4    ahead to still go in and change the register. On two occasions after that meeting, Featherly

5    himself was on the production floor and instructed STROCHSCHEIN to change the register

6    because it was out of sync. In response, STROHSCHEIN went into the register and changed the

7    value or took out an incorrect value so the processing equipment would run again. Thereafter, if

8    needed, STROHSCHEIN would change the register, fixing the problem so the equipment ran

9    fine. Of note, Susan Bever (“Bever”), the Day Shift Production Supervisor also continued to

10   change the register as needed on her shift. Each supervisor had their own log in identification

11   and therefore, SAPUTO would have known when any of the supervisors went into and changed

12   the register. Although these identifications were initially taken back from the supervisors,

13   Featherly returned STROHSCHEIN’S identifications to him, again leading him to believe he

14   could change the register. On information and belief, Bever’s log in identification was also

15   returned to her.

16          34.     On March 6, 2020, the Coagulator, “Coag” for short, went down on the night

17   shift. The issue was with the plate. The Coag was approximately 300 feet long and was the

18   largest such machine in the nation. Because of its complexity, the Coag would often just stop

19   working. STROHSCHEIN and the operator, Tom Lefstad (“Lefstad”), worked together to fix

20   the issue by raising and lowering the plate for not more than five minutes hoping the problem

21   would be resolved as they’d successfully done in the past. They did not move the plate in and

22   out. Because the issue was not resolved, STROHSCHEIN immediately notified Dan Lehman

23   (“Lehman”) in maintenance. Lehman arrived with another maintenance employee, Dan Capuzzi

24   (“Capuzzi”). For the next 40-45 minutes, Lehman, with the assistance of STROHSCHEIN, tried

25   to fix the machine while Capuzzi primarily watched. The machine locked up after Lehman had

26   instructed STROHSCHEIN to remove the plate. Lehman called Cybertrol, the tech company

27   who assisted in resolving system problems. STROHSCHEIN texted Featherly who arrived

28   approximately 30 minutes later. Featherly took over fixing the Coag machine with maintenance




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      13
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 14 of 45


1    and STROHSCHEIN left the machine to work elsewhere in the plant. The Coag machine began

2    working around 10:00 p.m. and Featherly left the plant. The Coag went down again about 30

3    minutes later. STROHSCHEIN again notified FEATHERLY who returned to the plant and

4    resumed working on the machine with maintenance. The Coag started operating around

5    approximately 7:00 a.m., after STROHSCHEIN’S shift ended and he’d left the plant.

6            35.    On March 7, 2020, STROHSCHEIN arrived at 4:00 p.m., the start of his shift.

7    The Coag was working but STROHSCHEIN and his crew had to clean up the bad cheese from

8    the night before. Then the turner and filler machines had minor problems. Maintenance was

9    called and the machines were repaired. Processing was approximately 30 minutes behind

10   schedule. STROHSCHEIN kept Miller apprised via text. At 4:00 a.m., when the shift ended,

11   STROHSCHEIN informed Bever, the female supervisor on the day shift who came in to relieve

12   STROHSCHEIN, that the turner machine had lost about 30 minutes earlier in the shift but the

13   time had been made up. As they were talking, a young female operator, Kiaya Carranza

14   (“Carranza”), informed STROHSCHEIN and Bever that the 414 tunnel which she operated, was

15   not turning. STROHSCHEIN and Bever together went to the control screen and saw the tunnel

16   had not turned for about 290 minutes or almost 5 hours. This meant that Carranza had not been

17   properly monitoring the control screen as she should have noticed hours earlier that the tunnel

18   had not been turning. STROHSCHEIN recommended Bever contact maintenance which she did.

19   Of note, the 414 tunnel going down was unrelated to the Coag machine going down on March 6,

20   2020.

21           36.    On March 8, 2020, when STROHSCHEIN arrived on his shift, production was

22   approximately 3-4 hours behind. STROHSCHEIN informed Featherly of this and expressed

23   concern that the Coag might go down again. STROHSCHEIN then requested he be able to shut

24   the production line down here and there so the Coag would not go down. Featherly approved

25   STROHSCHEIN shutting down early if they ran into more machine problems. Because there

26   were no machine problems that shift, STROHSCHEIN kept everything running. The following

27   morning, STROHSCHEIN told Dale Buck (“Buck”), the day supervisor who relieved

28   STROHSCHEIN that day, that Featherly had approved shutting down early if they began to run




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      14
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 15 of 45


1    into problems. Buck also kept the line running and did not shut down early. On March 11th,

2    when STROHSCHEIN returned to work after his days off, Featherly, in opposite of what he’d

3    told STROHSCHEIN on March 8th, told STROHSCHEIN he should’ve shut down early on the

4    8th so the cheese making could start up on time the next shift.

5           37.     On March 8, 2020, during the shift, a female employee, Cassandra Miller (“C.

6    Miller”), informed STROHSCHEIN that she’d received a minor burn. STROHSCHEIN

7    inspected the burn and offered first aid which C. Miller refused. STROHSCHEIN instructed C.

8    Miller to meet him at the end of the shift to complete the requisite safety forms.

9    STROHSCHEIN waited for C. Miller at the end of the shift but she did not show up.

10          38.     STROHSCHEIN did not work on March 9th or 10th. On March 11, 2020,

11   STROHSCHEIN met with Schurman and Featherly. The three discussed the events between

12   March 6-8, 2021. STROHSCHEIN reminded them that it was Lehman who’d made the decision

13   to manually retract a plate on the Coag machine, not he. He also told them that he told Lehman

14   he didn’t think it was a good idea to move the plate because when you manually move something

15   the register would be off. Schurman told STROHSCHEIN that “he let it happen”.

16   STROHSCHEIN disagreed because he had no management authority over the maintenance

17   employees and once Lehman arrived at the Coag machine on the 6th, he’d followed Lehman’s.

18   Furthermore, Featherly had always told him that once a maintenance issue was turned over to

19   maintenance, it was their responsibility, not production’s. Schurman and Featherly also threw

20   allegations at STROHSCHEIN of which he knew nothing, including but not limited to, that the

21   motor on the stacking machine had gone down and that he he’d been freely changing the register

22   on March 6th while maintenance was trying to fix the Coag. STROHSCHEIN told them that he

23   knew nothing about the motor on the stacking machine and that he never changed the register on

24   the 6th. It was apparent to STROHSCHEIN that management would make him take the fall for

25   the events between March 6-8, 2021. STROHSCHEIN maintains that he followed company

26   protocol and trainings at all times between March 6-8, 2021.

27          39.     STROHSCHEIN was then placed on administrative leave and terminated on

28   March 16, 2020. At the time, he was not given any reasons as to why he was terminated.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      15
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 16 of 45


1    Subsequently, SAPUTO contends STROHSCHEIN was terminated for failing to follow

2    company policies and rules between March 6-8, 2020.

3           40.     STROHSCHEIN was 54 almost 55 years of age at the time. The decision-

4    makers, Schurman, Ellefson (HR Generalist under Schurman in plant) and Featherly were 42

5    years of age and Miller was 46-47 years of age. Lehman and Capuzzi, both maintenance

6    employee who worked on the Coag machine on March 6, 2021, were in their thirties and they

7    remained employed. Of note, SAPUTO “lost” the original statement written by Lehman wherein

8    he accepted responsibility for moving the plate on the Coag machine. Carranza, a younger

9    female operator, also remained employed though she didn’t check the monitor for her machine

10   for almost 5 hours resulting in it going down.

11          41.     STROHSCHEIN was replaced by a younger male employee who was either 36,

12   39 or 42. Bever, a female supervisor, failed to complete the requisite PIR form in November

13   2019 at the time the 701 washer wasn’t up to the required temperature and she was the

14   supervisor on shift when it happened. She also continued to change the register after being

15   instructed not to do so which were similar accusations as those which SAPUTO leveled against

16   STROHSCHEIN. Yet, Bever remains employed.

17          42.     On information and belief, SAPUTO has a pattern and practice of terminating

18   other older employees without cause including but not limited to Gordon Garske (“Garske”),

19   MARKGREN and STROHSCHEIN.

20          43.     On information and belief, SAPUTO also has a pattern and practice of treating

21   younger and female employees more favorably than it did older, male employees including

22   MARKGREN and STROHSCHEIN.

23          44.     Of great concern also, SAPUTO did not follow its progressive disciplinary system

24   with either MARKGREN or STROHSCHEIN before terminating them which was its pattern and

25   practice to do. This was especially important given each had worked for SAPUTO for more than

26   30 years.

27   ///

28   ///




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      16
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 17 of 45


1                                      FIRST CAUSE OF ACTION

2                             DISCRIMINATION BASED ON AGE
                                       the violation of the
3
             Age Discrimination In Employment Act as set forth in 29 U.S.C. §§ 621-634
4
                           PLAINTIFFS MARKGREN and STROHSCHEIN
5
                                   AGAINST DEFENDANT SAPUTO
6

7           45.     MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth
8    in paragraphs 1 through 44, inclusive, of this Complaint.
9           46.     Defendant SAPUTO discriminated against MARKGREN and STROHSCHEIN
10   on the basis of their age in violation of the Age Discrimination in Employment Act (“ADEA”)
11   when SAPUTO, through its Human Resources and Management personnel, including Schurman,
12   Ellefson, Housner, Featherly and Miller, wrongfully terminated MARKGREN and
13   STROHSCHEIN without first following the company’s progressive disciplinary policies and
14   procedures and by terminating them both for false reasons.
15          47.     MARKGREN, who’d been employed since 1987, was terminated without any
16   recent and previous warnings. STROHSCHEIN, who’d been employed since 1984 and hadn’t
17   received any counseling for years, disagreed with the accusations verbally made against him in
18   November 2019 and refuted the majority of them. Neither of them received any type of
19   counseling prior to their terminations based on the events for which SAPUTO alleges they were
20   terminated. Both MARKGREN and STROHSCHEIN had each been employed for over 30 years
21   and had been performing the duties and responsibilities of each of their positions.
22          48.     Furthermore, both MARKGREN and STROHSCHEIN disagreed with the reasons
23   they were allegedly terminated. Neither were given a full and complete opportunity to refute the
24   allegations against them and SAPUTO’S investigations into the events allegedly leading to their
25   respective terminations were false and facile. SAPUTO did not talk to witnesses who would
26   corroborate MARKGREN’S or STROHSCHEIN’S versions of what had happened and ignored
27   testimony by witnesses who refuted the false accusations against them.
28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      17
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 18 of 45


1           49.     MARKGREN did not violate any lock out procedure on December 23, 2019

2    because there was none as agreed to by his supervisor, Munson. He also did not initiate an

3    altercation between himself and Skow or Selkow on December 28, 2019 as confirmed by

4    Munson and another employee present but whom SAPUTO never interviewed, Doug

5    Strohschein.

6           50.     STROHSCHEIN disagreed with the four allegations against him during his

7    meeting with Miller and Featherly in November 2019 and verbally informed them as to why the

8    majority of their representations were false. He did admit that in response to one incident, he

9    should have completed the PIR form though he’d gotten maintenance to fix the machine

10   problem. STROHSCHEIN was never given a copy of the Record of Discussion containing the

11   incidents and was never given an opportunity to adequately refute the false allegations contained

12   therein in writing. STROHSCHEIN also disagreed that he’d violated company policy and

13   procedure between March 6-8, 2020. Ironically, SAPUTO “lost” the one corroborating witness

14   statement given to it by Lehman, the younger maintenance employee, who’d initially written that

15   he’d made the decision to remove the plate from the Coag machine, not STROHSCHEIN.

16          51.     Furthermore, both MARKGREN and STROHSCHEIN were replaced with an

17   individual who was substantially younger than themselves. MARKGREN’S immediate

18   replacement was a female approximately in her twenties. STROHSCHEIN was replaced by a

19   male employee who was between 36 and 42 years of age.

20          52.     Also, the decision-makers who terminated both were anywhere from 8-14 years

21   younger than MARKGREN and STROHSCHEIN. MARKGREN who was 55 years old when

22   he was wrongfully terminated and STROHSCHEIN was 54 almost 55.

23          53.     SAPUTO also retained other employees who committed the same or more

24   egregious acts than either MARKGREN and/or STROHSCHEIN including but not limited to

25   Selkow, Skow, Olson, Lehman, Capuzzi, Carranza, Matt Holten (“Holten”), Jeremy

26   Raffesberger (“Raffesberger”), Bever and others. MARKGREN and STROHSCHEIN believe

27   there are other younger employees who SAPUTO has retained though they committed the same

28   or more egregious acts than they.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      18
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 19 of 45


1           54.     SAPUTO is an entity subject to suit under the ADEA in that it is an employer

2    who regularly employs 20 or more persons. It engaged in a pattern and practice of

3    discriminating against employees, including MARKGREN and STROHSCHEIN, on the basis of

4    their protected categories, including their age, in violation of the ADEA by engaging in the

5    course of conduct set forth above. Examples of other older employees who were terminated or

6    who were constructively terminated from their employment, on information and belief, include

7    Gordon Garske, who was 60 years old at the time, and Nyhus, SAPUTO’S former Human

8    Resources Manager.

9           55.     As a proximate result of SAPUTO’S conduct, MARKGREN and

10   STROHSCHEIN have suffered and will continue to suffer substantial losses incurred in earnings

11   and other employment benefits they would have received had SAPUTO not taken such adverse

12   employment action against them. SAPUTO willfully violated the ADEA and showed a reckless

13   disregard towards MARKGREN and STROHSCHEIN because of their ages. As such, each was

14   damaged in an amount to be ascertained at trial, including, but not limited to compensatory

15   damages. They are also entitled to attorneys’ fees and costs. All of which will be determined

16   according to proof, and as provided by 29 U.S.C. §§ 216(b) and 626(b).

17          56.    Said acts were committed maliciously, fraudulently and oppressively, with the

18   wrongful intent of injuring MARKGREN and STROHSCHEIN and with an improper evil

19   motive amounting to malice and therefore, each is entitled to liquidated damages commensurate

20   with Defendant’s wealth, and as otherwise set forth under the ADEA which incorporates

21   damages from the Fair Labor Standards Act 29 U.S.C. §201; 29 U.S.C. §216.

22          WHEREFORE, MARKGREN and STROHSCHEIN request relief as hereinafter provided.

23                                   SECOND CAUSE OF ACTION

24                          HARASSMENT BASED ON AGE
           IN VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
25
                                           PLAINTIFF MARKGREN
26
                                      AGAINST DEFENDANT SAPUTO
27
            57.     MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth
28
     in paragraphs 1 through 56, inclusive, of this Complaint.



     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      19
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 20 of 45


1           58.     During the last two and one-half years MARKGREN was employed by SAPUTO,

2    it engaged in a continued course of conduct with the intent of harassing MARKGREN on the

3    basis of his age. SAPUTO did so by ignoring MARKGREN’S weekly or bi-weekly complaints

4    to his supervisor, Munson, that three much younger employees were repeatedly taking,

5    discarding and/or damaging his tag out cards or PPG including his face shield, protective coat,

6    pants and gloves. On one occasion, these younger employees even cut through the bolt

7    MARKGREN had brought in to secure his gear. In later 2019, they also stuffed hangers in

8    MARKGREN’S locker on at least two occasions. The second time he couldn’t open his locker

9    because the hangers were so entangled.

10          59.     Each time MARKGREN’S gear or tags were missing or he found hangers in his

11   locker, MARKGREN found Munson as his supervisor to show her what had happened and

12   replace his gear. The time it took to find Munson, show her what happened and then have his

13   gear replaced, delayed the start of MARKGREN’S shift because he could not work without his

14   gear or lock-out tags given they were essential for his safety on the job. MARKGREN

15   repeatedly told Munson that he believed that Selkow, Olson and Skow were the individuals

16   responsible for this harassment because the harassment didn’t start until after they were

17   employed and only happened when they were at work. He also repeatedly told Munson that the

18   harassment was adversely affecting him emotionally and physically including that his anxiety

19   levels were steadily increasing causing him to worry about his heart when he was at work.

20          60.     SAPUTO allowed this harassment of MARKGREN to continue for two and a-half

21   years because Munson never fully investigated who was removing or damaging MARKGREN’S

22   PPG or lock out tags and putting hangers in his locker. Though Munson instructed the shift

23   employees to stop doing this on 3-4 occasions during this two and a-half year period, they never

24   did. Moreover, though Munson promised MARKGREN she’d take care of the problem, on

25   information and belief, Munson never informed Human Resources. Nor did anyone conduct a

26   formal investigation to determine who was doing the harassment much less end it. Because

27   Munson told MARKGREN that she would take care of things, he never himself spoke with

28   Human Resources or filed a formal complaint.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      20
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 21 of 45


1           61.     The harassment peaked on December 28, 2019. First, Skow refused to help

2    MARKGREN remove the cheese from his machine in violation of company policy. Second,

3    Selkow turned the first hose off as MARKGREN was cleaning the cheese that had fallen to the

4    floor. Third, after MARKGREN asked Selkow if he’d turned the water off, Selkow repeatedly

5    denied it though he had the pliers in his pockets which were used to turn the hose off. Fourth, in

6    the midst of MARKGREN’S discussion with Selkow, Skow approached and began yelling at

7    MARKGREN until MARKGREN walked away.

8           62.     Because the situation that day had escalated and because Selkow’s and Skow’s

9    harassment had been continuing for over two years, MARKGREN became so upset he was

10   getting anxious, was shaking and sweating. MARKGREN called Munson and told her he had to

11   immediately leave because he was worried about his heart and indeed, that he might have

12   another heart attack. Munson let him leave.

13          63.     Unbeknownst to MARKGREN, Skow complained that MARKGREN had

14   intentionally knocked him over as he was leaving. Munson herself wrote that “it looked like a

15   show of being mad”. Further, another employee was present, Doug Strohschein, who was never

16   interviewed by SAPUTO. This is important because he would have told them that there was no

17   bodily contact between MARKGREN and Skow as MARKGREN was leaving and if there had

18   been, it was because the walkway was very narrow. Indeed, SAPUTO ignored the evidence

19   showing that MARKGREN had not deliberately knocked Skow into a rack of cheese or made

20   him fall as Skow falsely alleged. SAPUTO also ignored the on-going malicious behavior of

21   Selkow and Skow towards MARKGREN.

22          64.     SAPUTEO also condoned the harassment of MARKGREN by Selkow and Skow

23   and Olson by ignoring the years that MARKGREN had told Munson that he was being harassed

24   by them. Instead, they falsely terminated MARKGREN for the incident. MARKGREN believes

25   he was terminated because of his age and disabilities.

26          65.     As a proximate result of SAPUTO’S conduct, MARKGREN has and will

27   continue to suffer damages, including, but not limited to, lost salary and benefits of employment,

28   Further, MARKGREN was damaged in an amount to be ascertained at trial, including, but not




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      21
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 22 of 45


1    limited to compensatory damages and attorneys' fees and costs, according to proof, and as

2    provided by 29 U.S.C. §§ 216(b) and 626(b).

3             66.   Said acts were committed maliciously, fraudulently and oppressively, with the

4    wrongful intent of injuring MARKGREN and with an improper and evil motive amounting to

5    malice. Therefore, MARKGREN is entitled to liquidated damages or other remedies as provided

6    under the ADEA which incorporates remedies from the Fair Labor Standards Act.

7           WHEREFORE, MARKGREN requests relief as hereinafter provided.

8                                     THIRD CAUSE OF ACTION

9                              REVERSE GENDER DISCRIMINATION

10                                        In Violation of Title VII
                                          42 U.S.C. §§ 2000e et seq.
11
                           PLAINTIFFS MARKGREN AND STROHSCHEIN
12
                                   AGAINST DEFENDANT SAPUTO
13

14          67.     MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth in

15   paragraphs 1 through 66, inclusive, of this Complaint.

16          68.     MARKGREN and STROHSCHEIN were at all times material hereto employees, as

17   defined with 42 U.S.C. § 2000e(f) under Title VII which prohibits discrimination, harassment and

18   retaliation in employment based on one's sex/gender.

19          69.     Defendant SAPUTO is and was at all times material hereto an employer within the

20   meaning of 42 U.S.C § 2000e(b). As such, Defendant SATPUO is barred from discriminating in

21   any term, condition or privilege of employment including on the basis of an employee’s

22   sex/gender and from retaliating against an employee on the same basis.

23          70.     Defendant SAPUTO reversely discriminated against MARKGREN and

24   STROHSCHEIN on the basis of their sex/gender in violation of 42b U.S.C. § 2000e et seq. when,

25   Defendant SAPUTO failed to properly investigate the allegations made against MARKGREN and

26   STROHSCHEIN. Instead, SAPUTO conducted biased, false and facile investigations against

27   MARKGREN for the December 23, 2019 and December 29, 2019 incidents and against

28   STROHSCHEIN for the March 2020 machinery shut-downs. SAPUTO did not allow either




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      22
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 23 of 45


1    MARKGREN or STROHSCHEIN an opportunity to fully address the accusations against them or

2    provide witnesses in their support. In this respect, Schurman and her female staff in Human

3    Resources, Ellefson and Housner, did not perform their duties and responsibilities to the detriment

4    of two long term male employees resulting in MARKGREN’S and STROHSCHEIN’S wrongful

5    discriminatory terminations. Yet, all three females remained employed.

6           71.     Defendant SAPUTO also discriminated against MARKGREN and

7    STROHSCHEIN because MARKGREN and STROHSCHEIN were fully performing the duties

8    and responsibilities of their respective positions and neither of them did the actions of which they

9    were accused immediately prior to their terminations yet they were terminated. Indeed, the

10   allegations against MARKGREN by Skow and Selkow were false and malicious and SAPUTO

11   knew this given MARKGREN had told Munson for 2.5 years that he believed they were the

12   employees harassing him and Munson herself did not support Skow’s complaints against

13   MARKGREN. Likewise, the allegations against STROHSCHEIN were exaggerated with

14   SAPUTO losing the very statement that Lehman had written wherein he stated that it was his

15   decision to remove the plate from the Coag machine and not STROHSCHEIN. In both instances,

16   SAPUTO failed to speak with witnesses who would have corroborated MARKGREN’S and

17   STROHSCHEIN’S version of what happened. As such, SAPUTO based its decision to terminate

18   MARKGREN and STROHSCHEIN on false accusations which, if it had properly investigated the

19   allegations, should have known were false or were not sufficiently severe to warrant their

20   immediate terminations.

21          72.     Defendant SAPUTO also discriminated against MARKGREN and

22   STROHSCHEIN by not terminating other female employees for similar or more egregious

23   conduct. Indeed, Munson was not terminated despite the fact that for over two years she did not

24   investigate MARKGREN’S claims of harassment by Selkow, Olson and Skow. Instead, she

25   allowed the harassment of MARKGREN to continue unfettered. She also failed to work with

26   MARKGREN to find reasonable accommodations for him on the job because of his disabilities or

27   stand up for him regarding the December 28, 2019 incident despite the fact that she was present

28   when MARKGREN walked off the floor.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      23
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 24 of 45


1           73.     Likewise, Bever, who was the day-shift production supervisor in the new plant and

2    who was STROHSCHEIN’S counter-part, had (a) failed to complete a PIR form in November

3    2019 in compliance with company policy requiring she do so because she was the supervisor on

4    duty at the time the 701 washer wasn’t up to the required temperature and she could describe what

5    was happening; and (b) routinely changed the register after being instructed not to do so. Of

6    important, SAPUTO would have had a record of Bever changing the register because she had her

7    own log-in codes.

8           74.     Thus, SAPUTO discriminated against MARKGREN and STROHSCHEIN in a

9    reverse manner based on their sex/gender. SAPUTO also replaced MARKGREN with a young

10   female who had no experience and who he himself was training in 2019. So also, the female

11   employees in Human Resources all remained employed despite their inept and biased

12   investigations into the incidents leading to MARKGREN’S and STROHSCHEIN’S terminations.

13          75.     On information and belief, SAPUTO has engaged in a pattern and practice of

14   discriminating against and harassing employees, including MARKGREN and STROHSCHEIN,

15   on the basis of their protected categories, including reversely based on their sex/gender, in

16   violation of Title VII by engaging in the course of conduct set forth above. Defendant SAPUTO

17   has a pattern and practice of protecting female employees in the workplace to a greater extent than

18   it protects male employees in the workplace, including from false allegations. Examples include

19   SAPUTO protecting Bever, Bertelsen, Munson, Schurman, Ellefson and Housner.

20          76.     As a proximate result of SAPUTO’S conduct, MARKGREN and STROHSCHEIN

21   have suffered, and will continue to suffer, substantial losses incurred in earnings and other

22   employment benefits each would have received had Defendant SAPUTO not taken such adverse

23   employment action against them.

24          77.    Further, and as a proximate result of Defendant SAPUTO’S conduct, MARKGREN

25   and STROHSCHEIN have suffered, and will continue to suffer, emotional distress damages

26   including anxiety, depression, much lowered self-esteem, humiliation, physical weight gain,

27   sleeplessness and other emotional distress in an amount according to proof. MARKGREN’S

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      24
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 25 of 45


1    sudden, wrongful and humiliating termination has also adversely affected his disabilities including

2    his heart condition, high blood pressure and severe depression.

3           78.     MARKGREN and STROHSCHEIN are informed and believe that Defendant

4    SAPUTO’S actions, as set forth above, were motivated by animus towards MARKGREN and

5    STROHSCHEIN based on their sex/gender. Said acts were committed maliciously, fraudulently

6    and oppressively, with the wrongful intention of injuring MARKGREN and STROHSCHEIN, and

7    with an improper and evil motive amounting to malice. Said acts were carried out by managerial

8    employees acting within the course and scope of their employment with Defendant SAPUTO and

9    with the intent to injure MARKGREN and STROHSCHEIN. MARKGREN and STROHSCHEIN

10   are therefore entitled to recover compensatory and punitive damages commensurate with

11   Defendant SAPUTO’S wealth, and as set forth under 42 U.S.C. § 1981a.

12          79.    As a result of Defendant SAPUTO’S discriminatory acts as alleged herein,

13   including violation of Title VII, MARKGREN and STROHSCHEIN were damaged in an amount

14   to be proven at trial, including, but not limited to, compensatory, general and punitive damages,

15   attorneys’ fees and costs, according to proof and as provided by 42 U.S.C. § 1981(a)(2).

16          WHEREFORE, MARKGREN and STROHSCHEIN request relief as hereinafter provided.

17                                   FOURTH CAUSE OF ACTION

18                FAILURE TO REASONABLY ACCOMMODATE A DISABILITY AND
                      PARTICIPATE IN THE INTER-ACTIVE PROCESS
19
                        In Violation of the Americans with Disability Act
20
                                        PLAINTIFF MARKGREN
21
                                   AGAINST DEFENDANT SAPUTO
22

23          80.     MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth
24   in paragraphs 1 through 79, inclusive, of this Complaint.
25          81.     At all times herein mentioned, the American with Disabilities Act 42 USC
26   §12101 et seq was in full force and effect and binding on SAPUTO. The ADA requires
27   SAPUTO, as MARKGREN’S employer, to reasonably accommodate an employee with a known
28   physical or mental disability. The ADA also required SAPUTO, as the employer, to engage in



     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      25
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 26 of 45


1    the inter-active process with MARKGREN to determine what reasonable accommodations were

2    needed by him and implement them accordingly. The obligation to accommodate an employee’s

3    disability is a continuing duty that is not exhausted by one effort. Within the time provided by

4    law, MARKGREN filed a complaint with the EEOC in full compliance this with section and

5    received a right to sue letter.

6            82.     For purposes of the ADA, conduct resulting from a disability is considered to be

7    part of the disability, rather than a separate basis for termination. The link between an

8    employee’s disability and his/her termination is particularly strong where it is the employer’s

9    failure to reasonably accommodate a known disability that leads to discharge for performance

10   inadequacies resulting from that disability.

11           83.     From 2012 forward, MARKGREN suffered from several disabilities while he was

12   employed. In 2012, he developed a serious heart condition which continued through-out his

13   employment. He went out for heart surgery in May 2012 during which, two stents were placed

14   in his heart. He returned to work in approximately June 2012. In July 2013, he fainted at work

15   due to an extremely high working temperature of over 100 degrees Fahrenheit and was having

16   chest pains. He was transported by EMS to the hospital. He was diagnosed with coronary artery

17   disease, congested heart failure, hypertension and severe depression. He went out on short term

18   disability/family leave. In August 2013, his physician restricted him to working indoors at less

19   than 100 degree Fahrenheit temperature. From then forward, MARKGREN continued to have a

20   serious heart condition which was exacerbated especially during the summers by working in a

21   non-air-conditioned plant that regularly had temperatures exceeding 100 degrees Fahrenheit. It

22   was also exacerbated by the 2.5 years of harassment he endured from Selkow, Skow and Olson

23   when they’d repeatedly remove his personal gear or tags. He also continued to suffer from

24   severe depression.

25           84.     In 2014, MARKGREN suffered a back strain and was diagnosed with sciatica

26   causing him extreme pain while at work. In December 2016, he underwent bariatric surgery and

27   returned to work in early 2017.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      26
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 27 of 45


1           85.      In July 2018, MARKGREN went to the emergency room complaining of

2    dizziness, being clammy, sweaty and weak related to his heart. He went out on a family leave in

3    August 2018 to attend a specialized cardiac program.

4           86.      In mid-November 2018, MARKGREN underwent major back surgery for anterior

5    and posterior lumbar fusion with decompression and laminectomy. In December 2018, the

6    doctors found an aortoiliac aneurysm. He returned to work in approximately April-May 2019.

7           87.      At all times, MARKGREN provided the requested medical and leave information

8    regarding his disabilities and accommodations needed at work. As such, SAPUTO, including his

9    supervisors, managers and human resources representatives, knew of MARKGREN’S

10   disabilities and requested accommodations in the workplace. Nyhus estimated that

11   MARKGREN’S medical file at SAPUTO was at least 4 inches thick. Suddenly, that file cannot

12   now be found.

13          88.      In approximately August 2013, MARKGREN’S physician ordered that he not

14   work indoors when the temperature reached 100 degrees or higher. MARKGREN relayed this

15   restriction to his supervisor and managers as well as to Human Resources. Despite this request,

16   SAPUTO continued to require MARKGREN to work in the non-air-conditioned plant including

17   when the temperature exceeded 100 degrees Fahrenheit. SAPUTO never reviewed alternative

18   working environments for MARKGREN despite his long-term employment. This failure to

19   comply with MARKGREN’S physician’s work restrictions continued through-out his

20   employment.

21          89.      In 2017, when the new air-conditioned plant became operational, MARKGREN

22   spoke with Sorey in Human Resources asking if he could transfer to the new plant to comply

23   with his physician’s work restrictions. Sorey told MARKGREN that his pay would be docked

24   $2.00/hour if he made the transfer and ultimately, denied his request.

25          90.      In approximately 2017, SAPUTO also began requiring operators to wear new,

26   heavy and non-breathable PPG. Because the gear was heavy and did not breath, MARKGREN

27   found it difficult to work while wearing the gear. When doing so, he’d become extremely hot

28   and tired and his heart would begin racing at an unhealthy speed. After the new PPG was




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      27
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 28 of 45


1    implemented, MARKGREN met with Bertelsen and asked if different ventilation could be put

2    into his work area. Bertelsen rejected the request and simply told MARKGREN to take more

3    breaks. This recommendation was not doable for several reasons which MARKGREN relayed to

4    Bertelsen and Munson including because MARKGREN was only given a window of 4.0 hours

5    daily to clean his machine before the cheese production resumed. If MARKGREN would have

6    taken breaks as Bertelsen suggested, he would not have finished the cleaning process thereby

7    jeopardizing the quality of the cheese made for the remainder of his shift. He also would have

8    violated company protocol because his work area would not have remained clean. Also, the

9    resting time suggestions did not account for the continually high temperature in the plant

10   especially during the summer months. As such, this was not an option for MARKGREN. To his

11   knowledge, Bertelsen never relayed his inquiry to increase the ventilation to anyone else at

12   SAPUTO. He also spoke to Munson about the PPG and the adverse effects it had on his health;

13   however, she did nothing.

14          91.     After Sory and Bertelsen turned down MARKGREN’S requested

15   accommodations, MARKGREN continued to work in the non-air-conditioned plant even when

16   the temperatures exceeded 100 degrees Fahrenheit. Though Munson would occasionally help

17   MARKGREN with the cleaning, she did not do so regularly. No one from SAPUTO ever talked

18   to MARKGREN further about any other possible accommodations including but not limited to if

19   anyone could assist MARKGREN on a regular basis with the cleaning and/or he be provided

20   alternative PPG.

21          92.     Beginning approximately six months prior to his back surgery in November 2018,

22   until the time MARKGREN went on family leave for the surgery, MARKGREN asked Bertelsen

23   to change the CIP pan under the tower which was part of the system to wash out the tower. It

24   was one large heavy pan which was difficult for any person to maneuver by themselves but was

25   especially difficult for MARKGREN with his back disability and sciatica. Despite his many

26   requests, Bertelsen never changed the pan before MARKGREN went on leave or while he was

27   out on leave. When MARKGREN returned from leave in 2019, the larger, heavy pan was still

28   there. MARKGREN spoke with Bertelsen who said they’d have to begin at square one to figure




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      28
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 29 of 45


1    out what to do. MARKGREN objected and immediately spoke with the then Plant Manager,

2    Compean. Within two weeks the one single pan was replaced with two lighter pans which

3    worked quite well. Given the ease with which the pans were changed, MARKGREN did not

4    understand why Bertelsen had not changed the pans prior to his surgery.

5           93.     For approximately the last 2.5 years of employment, MARKGREN was harassed

6    at work by three younger operators. They’d take his PPG or lock out tags such that

7    MARKGREN could not start his shift until the item(s) missing was/were replaced. They also

8    placed hangers in his locker. Each time this happened, MARKGREN told Munson what had

9    happened and that he thought the three younger operators were doing it. He also told her that the

10   harassment was bothering him, causing him anxiety and making it an unsafe work environment

11   because of his heart. Munson knew that MARKGREN was taking medications for his heart

12   condition, high blood pressure and severe depression. Yet, Munson did nothing to investigate

13   MARKGREN’S complaints, never referred his complaint to Human Resources and never

14   stopped the harassment.

15          94.     On December 28, 2019, Selkow and Skow created an extremely hostile and

16   adverse working environment for MARKGREN by refusing to help him clean out the machine

17   where the cheese was clogged, shutting off the hose then denying doing so, and then shouting

18   profusely at him. MARKGREN became very anxious, sweaty and clammy and was worried

19   he’d have a heart attack. He also had not taken his depression medication for a few days while it

20   was being refilled. These two disabilities together caused MARKGREN to panic. Though

21   Munson allowed MARKGREN to leave his shift early that day, SAPUTO terminated him a few

22   days later for allegedly initiating a confrontation between himself, Selkow and Skow. Despite

23   SAPUTO’S knowledge of MARKGREN’S disabilities, including his heart conditions and severe

24   depression, no-one ever asked him if those disabilities affected his response to the harassment

25   and lies by Selkow and Skow on December 28, 2019. This was especially important because

26   Selkow, Skow and Olson had been systematically harassing MARKGREN for over two years by

27   repeatedly removing his PPG, lock-out tags or putting hangers in his locker.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      29
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 30 of 45


1           95.     Despite the fact that SAPUTO did not fully accommodate MARKGREN’S

2    disabilities and did not fully engage in the inter-active process of determining any

3    accommodations, MARKGREN could and did perform the essential functions of his operator

4    position by daily running his machines and processing cheese. As an employee, MARKGREN

5    was well respected by his co-workers. He even trained other employees to run his machine.

6           96.     As a proximate result of SAPUTO’S conduct, MARKGREN has suffered and will

7    continue to suffer substantial losses incurred in earnings and other employment benefits he

8    would have received had SAPUTO not taken such adverse employment action against him.

9           97.     Further, and as a proximate result of SAPUTO’S conduct, MARKGREN has

10   suffered and will continue to suffer, emotional distress damages including anxiety, severe

11   depression, much lowered self-esteem, humiliation, sleeplessness, physical weight gain and other

12   emotional distress and compensatory damages in an amount according to proof.

13   MARKGREN’S sudden, wrongful and humiliating termination has also adversely affected his

14   disabilities including his heart condition, high blood pressure and severe depression.

15          98.     SAPUTO’S actions, as set forth above, were motivated by animus towards

16   MARKGREN based on his disabilities and requests for reasonable accommodations while

17   working. Said acts were committed maliciously, fraudulently and oppressively, with the

18   wrongful intention of injury MARKGREN, and with an improper and evil motive amounting to

19   malice. Said acts were carried out by managerial employees acting within the course and scope

20   of their employment with SAPUTO and with the intent to injure MARKGREN. MARKGREN

21   is therefore entitled to recover compensatory and punitive damages commensurate with

22   SAPUTO’S wealth, size and as set forth under 42 USC §1981a, 42 USC §12117(a).

23          99.     As a result of SAPUTO’S failure to reasonably accommodate MARKGREN’S

24   disabilities as alleged herein and which violated the ADA, MARKGREN was damaged in an

25   amount to be proven at trial, including, but not limited to, economic, compensatory, general and

26   punitive damages, attorney fees and costs, according to proof.

27          WHEREFORE, MARKGREN requests relief as hereinafter provided.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      30
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 31 of 45


1                                      FIFTH CAUSE OF ACTION

2                                  DISABILITY DISCRIMINATION
                            In Violation of the Americans with Disability Act
3

4                                       PLAINTIFF MARKGREN

5                                  AGAINST DEFENDANT SAPUTO

6           100.    MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth

7    in paragraphs 1 through 99, inclusive, of this Complaint.

8           101.    The ADA makes it an “unlawful employment practice” for an employer to

9    discharge a person on the basis of his/her disability. 42 U.S.C. § 12112(a). An employer

10   discharges an employee because of his disability or when it fires the employee for conduct,

11   which was caused by the disability.

12          102.    From 2012 forward, MARKGREN suffered from several disabilities while he was

13   employed. He had a serious heart condition since 2012 and went out for surgery in May 2012.

14   Two stents were placed in his heart. He returned to work in approximately June 2012. In July

15   2013, he fainted at work due to an extremely high working temperature of over 100 degrees

16   Fahrenheit and was having chest pains. He was transported via EMS from Saputo to the

17   hospital. He was diagnosed with coronary artery disease, congested heart failure, hypertension

18   and severe depression. He went out on short term disability/family leave. In August 2013, his

19   physician restricted him to working indoors at less than 100 degree Fahrenheit temperature.

20   From then forward, MARKGREN continued to have a serious heart condition which was

21   exacerbated during the summers by working in a non-air-conditioned plant that regularly had

22   temperatures exceeding 100 degrees Fahrenheit. It was also exacerbated by the 2.5 years of

23   harassment he endured from Selkow, Skow and Olson when they’d repeatedly remove his

24   personal gear or tags. He also continued to suffer from severe depression.

25          103.    In 2014, MARKGREN suffered a back strain and was diagnosed with sciatica

26   causing him extreme pain while at work. In December 2016, he underwent bariatric surgery and

27   returned to work in early 2017.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      31
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 32 of 45


1           104.    In July 2018, MARKGREN went to the emergency room complaining of

2    dizziness, being clammy, sweaty and weak related to his heart. He went out on a family leave in

3    August 2018 to attend a specialized cardiac program.

4           105.    In mid-November 2018, MARKGREN underwent major back surgery for anterior

5    and posterior lumbar fusion with decompression and laminectomy. In December 2018, the

6    doctors found an aortoiliac aneurysm. He returned to work in approximately April-May 2019.

7           106.    At all times, MARKGREN provided the requested medical and leave information

8    regarding his disabilities. He also requested reasonable accommodations he needed at work. It

9    was also common knowledge with Human Resources, Safety and his management that he

10   suffered from these disabilities.

11          107.    SAPUTO discriminated against MARKGREN when it terminated him in

12   December 2019 without any warnings or counseling because of his disabilities related to his

13   heart, his back and his severe depression.

14          108.    In December 2019, SAPUTO falsely accused MARKGREN of not following its

15   lock-out tag-out procedures when emptying cheese from the tower of his machine yet Munson,

16   MARKGREN’S supervisor, herself wrote that the “lock out tag out process for this part of the

17   machine had not yet been decided so the belts were left on at the time to crumble up cheese in

18   order to not plug up the star valve so it could run in order to keep the line running”. As such,

19   MARKGREN did not violate SAPUTO’S safety protocols because none were in place. As such,

20   this alleged reason for terminating his employment days later was false.

21          109.      SAPUTO next discriminated against MARKGREN when it accused him of

22   initiating a confrontation between himself and Selkow and Skow on December 28, 2019. A

23   review of the incident shows that Skow refused to help MARKGREN clean out the filler

24   machine which violated SAPUTO policies; as MARKGREN was cleaning up the cheese on the

25   floor, Selkow then turned off the first hose; when asked if he’d turned off the hose Selkow

26   denied he did but the pliers needed to do so were in his pocket; during the discussion between

27   MARKGREN and Selkow, Skow walked up and began yelling at MARKGREN, ordering him to

28   go back to the other end of the floor. MARKGREN turned and walked away. He asked Munson




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      32
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 33 of 45


1    if he could leave because his anxiety level was increasing dramatically and he was fearful he’d

2    suffer another heart attack at work. The fact that MARKGREN had not been able to refill his

3    depression medication also affected his reaction, increasing his panic levels. Despite

4    MARKGREN’S concerns for his heart and the lack of depression medication, SAPUTO

5    terminated him for initiating the confrontation. In doing so, SAPUTO ignored testimony that

6    Selkow’s and Skow’s reactions were fake, MARKGREN had complained for over two years that

7    Selkow and Skow had been harassing him, MARKGREN had turned and walked away from

8    Skow and MARKGREN had not run into Skow as he was leaving. As such, SAPUTO’S

9    reasoning was false and facile and instead, terminated MARKGREN because of his disabilities.

10          110.    SAPUTO also discriminated against MARKGREN when SAPUTO replaced

11   MARKGREN with individuals, who on information and belief, did not have a disability.

12          111.    SAPUTO engaged in a pattern and practice of discriminating against employees,

13   including MARKGREN, on the basis of their protected categories, including their disabilities, in

14   violation of the ADA by engaging in the course of conduct set forth above.

15          112.    As a proximate result of SAPUTO’S conduct, MARKGREN has suffered and will

16   continue to suffer substantial losses incurred in earnings and other employment benefits he

17   would have received had SAPUTO not taken such adverse employment action against him.

18          113.    Further, and as a proximate result of SAPUTO’S conduct, MARKGREN has

19   suffered and will continue to suffer, emotional distress damages including anxiety, severe

20   depression, humiliation, much lowered self-esteem, sleeplessness, weight gain and other

21   emotional distress and compensatory damages in an amount according to proof.

22   MARKGREN’S sudden, wrongful and humiliating termination has also adversely affected his

23   disabilities including his heart condition, high blood pressure and severe depression.

24          114.    SAPUTO’S actions, as set forth above, were motivated by animus towards

25   MARKGREN based on his disabilities and requests for reasonable accommodations while

26   working. Said acts were committed maliciously, fraudulently and oppressively, with the

27   wrongful intention of injury MARKGREN, and with an improper and evil motive amounting to

28   malice. Said acts were carried out by managerial employees acting within the course and scope




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      33
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 34 of 45


1    of their employment with SAPUTO and with the intent to injure MARKGREN. MARKGREN

2    is therefore entitled to recover compensatory and punitive damages commensurate with

3    SAPUTO’S wealth, size and as set forth under 42 USC 1981a, 42 USC §12117(a).

4           115.    As a result of SAPUTO’S discriminatory acts as alleged herein, including

5    violation of the ADA, MARKGREN was damaged in an amount to be proven at trial, including,

6    but not limited to, economic, compensatory, general and punitive damages, attorney fees and

7    costs, according to proof.

8           WHEREFORE, MARKGREN requests relief as hereinafter provided.

9                                     SIXTH CAUSE OF ACTION

10                       RETALIATION IN VIOLATION OF FEDERAL
                            FAMILY AND MEDICAL LEAVE ACT
11                   THE AMERICANS WITH DISABILITIES ACT and ADEA
12
                                        PLAINTIFF MARKGREN
13
                                   AGAINST DEFENDANT SAPUTO
14
            116.     MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth
15
     in paragraphs 1 through 115, inclusive, of this Complaint.
16
            117.    At all times herein mentioned, the Family and Medical Leave Act, 29 USC §2601
17
     et seq., was in full force and effect and binding on SAPUTO. The FMLA requires SAPUTO to
18
     grant employees with a serious medical condition up to twelve weeks of leave. An employee is
19
     entitled to reinstatement to his/her former job at the end of any FMLA leave. Indeed, an
20
     employee is guaranteed the right to reinstatement to “the same or comparable position” or to an
21
     “equivalent position”. An employer is also prohibited from retaliating against an employee who
22
     has taken time off for serious medical conditions.
23
            118.    The ADA also prohibits an employer from retaliating against an employee who
24
     requests reasonable accommodations on the job.
25
            119.    The ADEA prohibits retaliation when an employee complains of harassment in
26
     the workplace based upon their age.
27
     ///
28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      34
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 35 of 45


1           120.    MARKGREN’S serious medical conditions and disabilities began in 2012 when

2    he suffered a heart attack and went out on a medical leave of absence. He underwent heart

3    surgery and two stents were placed in his heart. In 2013, he went to the emergency room via

4    EMA and was diagnosed with coronary artery disease, congested heart failure, hypertension and

5    depression. He was given a work restriction of not working inside if the temperature exceeded

6    100 degrees Fahrenheit. He requested accommodations but none were given. In 2016, because

7    of his sciatica, his physician limited him to working 6 hours/day. In March 2016, his physician

8    pulled him off work. In July 2018, he against went to the emergency room with complaints of

9    dizziness, being clammy, sweaty and weak. He went on a family medical leave starting in

10   approximately August 2018 to attend a specialized cardiac program for two months. In

11   November 2018, he went out on family leave to undergo back surgery for anterior and posterior

12   lumbar fusion. In December 2018, the doctors found an aortoiliac aneurysm. He returned to

13   work in approximately April-May 2019.

14          121.    Several times from 2012 forward, MARKGREN requested reasonable

15   accommodations on the job. The most recent were in 2017 and then again in 2019 after he

16   returned to work. In 2017, he requested a transfer to the new air-conditioned plant also in

17   Almena and asked for accommodations on his PPG equipment. In approximately Spring 2018

18   and then again when he returned from family leave in early 2019, MARKGREN asked Bertelsen

19   to change the CIP pan under the tower which was part of the system to wash out the tower. It

20   was one large heavy pan which was difficult for any person to maneuver by themselves. It was

21   especially difficult for MARKGREN with his back disability and sciatica. Bertelsen never

22   changed the pan so MARKGREN went to the Plant Manager, Compean in 2019. Within two

23   weeks the one single pan was replaced with two lighter pans which worked quite well. Given the

24   ease with which the pans were changed, MARKGREN did not understand why Bertelsen had not

25   changed the pans prior to his surgery.

26          122.    At all times, MARKGREN informed SAPUTO, including Human Resources, his

27   supervisors and managers, of his serious medical conditions, disabilities and family and medical

28   leaves of absences. He consistently provided the medical forms requested by SAPUTO.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      35
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 36 of 45


1           123.    For the last two and a half years of his employment, MARKGREN complained to

2    Munson, his supervisor, that he was being harassed by Selkow, Skow and Olson when his PPG

3    and lock-out-tag-out tags were missing or when he found hangers in his locker. He would do so

4    once a week or twice each month on the average. He also told Munson that the continued

5    harassment was adversely affecting his health, increasing his anxiety and threatening his heart.

6    SAPUTO did nothing.

7           124.    In 2019, new management was employed at the Almena plants including Miller as

8    the Plant Manager and Schurman, Housner and Ellefson in Human Resources. Shortly after he

9    returned to work and after Miller became the Plant Manager, SAPUTO used the events of

10   December 23, 2019 and December 28, 2019 to retaliate against MARKGREN for taking his

11   family and medical leaves, asking for reasonable accommodations at work and complaining of

12   harassment. In retaliation for these requests, SAPUTO terminated MARKGREN in late

13   December 2019 for false reasons. Indeed, SAPUTO accused MARKGREN of violating lock out

14   tag out procedures which in fact, did not exist. They then accused MARKGREN of initiating a

15   confrontation between himself and Selkow and Skow ignoring Selkow’s and Skow’s continual

16   harassment from MARKGREN for the previous two years and witnesses who corroborated

17   MARKGREN’S version of what happened that day.

18          125.    On information and belief, MARKGREN believes that other employees,

19   including those with disabilities, who requested reasonable accommodations on the job and/or

20   who took time off for family and medical leaves and/or who complained of harassment in the

21   workplace, have also been retaliated against especially by the new management at Saputo.

22          126.    As a result of these actions against him, MARKGREN has suffered not only the

23   loss of his employment, including wages and benefits, but also has suffered severe emotional and

24   physical distress.

25          127.    SAPUTO’S actions were motivated by animus toward MARKGREN based on his

26   disabilities, need for family and medical leaves of absence and requests for reasonable

27   accommodations and complaints of harassment based on his age. Said acts were committed

28   maliciously, fraudulently and oppressively, with the wrongful intent of injuring MARKGREN




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      36
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 37 of 45


1    and with an improper and evil motive amounting to malice. SAPUTO’S acts of intentionally

2    retaliating against MARKGREN were carried out by managerial employees acting within the

3    course and scope of their employment with SAPUTO. MARKGREN is therefore entitled to

4    punitive damages pursuant to statute.

5           128.    As a result of SAPUTO’S malicious acts of retaliation as alleged herein,

6    MARKGREN was damaged in an amount to be proven at trial, including, but not limited to,

7    compensatory, general and punitive damages, attorneys’ fees and costs according to proof.

8           WHEREFORE, MARKGREN requests relief as hereinafter provided.

9                                   SEVENTH CAUSE OF ACTION

10                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

11                         PLAINTIFFS MARKGREN AND STROHSCHEIN

12                              AGAINST ALL DEFENDANT SAPUTO

13          129.    MARKGREN and STROHSCHEIN repeat and re-allege the allegation set forth in

14   paragraph 1 through 128, inclusive, of this Complaint.

15          130.    Negligent Infliction of Emotional Distress is severe emotional distress that is

16   proximately caused by the defendant’s negligent conduct or willful violation of a statutory

17   standard. Federal law mandates that an employer take the necessary action that is reasonably

18   calculated to end illegal and inappropriate conduct creating a discriminatory and hostile work

19   environment for one or more of its employees. An employer is thereby liable for the injury

20   caused to an employee by its failure, whether willful or negligent, to eradicate the illegal conduct

21   of another of its employees, managers or agents that is causing another foreseeable harm.

22          131.    SAPUTO’S conduct, as set forth above, whether negligent or otherwise, caused

23   MARKGREN and STROHSCHEIN severe emotional distress when they discriminated against

24   them because of their age and because of their gender. Indeed, SAPUTO knew or reasonably

25   should have known that their sudden termination of MARKGREN and STROHSCHEIN,

26   including for false reasons, would cause each emotional distress. As such, SAPUTO’S actions

27   violated known public policy as set forth in Title VII and the ADEA.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      37
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 38 of 45


1           132.    SAPUTO’S conduct towards MARKGREN, in terminating him after he’d (i)

2    taken a family and medical leave for a serious health condition/disability, (ii) requested

3    reasonable accommodations on the job and (iii) complained of harassment in the workplace by

4    younger employees, was similarly violative of public policy including the FMLA, the ADA and

5    the ADEA. Thus, SAPUTO knew or reasonably should have known that their retaliation and

6    sudden termination of MARKGREN would cause him emotional distress.

7           133.    As a proximate result of SAPUTO’S conduct, MARKGREN and

8    STROHSCHEIN have suffered, and will continue to suffer damages including substantial losses

9    in earnings and other employment benefits each would have received had SAPUTO not

10   wrongfully and discriminatorily terminated their employment.

11          134.    MARKGREN and STROHSCHEIN also suffered and continue to suffer

12   emotional distress including but not limited to anxiety, worry about earnings and insurance,

13   sleeplessness, clenching of teeth, low self-esteem, depression and increased anxiety and concern

14   by MARKGREN for his heart, high blood pressure and depression, all to their damage in an

15   amount according to proof.

16          135.    SAPUTO, and each of them, did the acts alleged herein maliciously, fraudulently

17   and oppressively, with the wrongful intent to injure MARKGREN and STROHSCHEIN, from an

18   improper and evil motive amounting to malice and in conscious disregard of MARKGREN’s and

19   STROHSCHEIN’S rights. The acts complained of were known to, authorized and ratified by

20   SAPUTO. MARKGREN and STROHSCHEIN are therefore entitled to recover punitive

21   damages from SAPUTO, and each of them, in an amount according to proof.

22         WHEREFORE, MARKGREN and STROHSCHEIN request relief as hereinafter provided.

23                                   EIGHTH CAUSE OF ACTION

24                             NEGLIGENT HIRING AND RETENTION

25                         PLAINTIFFS MARKGREN AND STROHSCHEIN

26                                 AGAINST DEFENDANT SAPUTO

27          136.    MARKGREN and STROHSCHEIN repeat and re-allege the allegation set forth in

28   paragraphs 1 through 135, inclusive, of this Complaint.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      38
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 39 of 45


1             137.   SAPUTO had a duty and an obligation under Title VII, the ADA, the ADEA and

2    the FMLA to prevent and to protect its employees from discrimination, retaliation and

3    harassment in the workplace. This duty is imposed for the specific protection of its employees.

4    Here, SAPUTO’S duty was heightened because it knew MARKGREN was protected under all of

5    these laws and that STROHSCHEIN was protected under Title VII and the ADEA. More

6    importantly, the very individuals hired to protect employees in the workplace, Human Resources,

7    plus the newly hired Plant Manager, were the individuals who decided to wrongfully terminate

8    both MARKGREN and STROHSCHEIN based upon their protected statuses and for reasons that

9    were false. Thus, they themselves knew that they were discriminating and retaliating against

10   both plaintiffs in the workplace. To prevent said discrimination and harassment, SAPUTO had a

11   duty to hire, train and supervise management personnel, including in Human Resources and the

12   Plant Manager, in such a manner so that the type of tortious conduct as herein alleged would not

13   occur.

14            138.   SAPUTO breached its duty to protect its employees, primarily MARKGREN and

15   STROHSCHEIN, from being discriminated and retaliated against and harassed in the workplace

16   on the basis of their age and gender and MARKGREN because of his disabilities and family

17   leaves, by repeatedly failing to properly hire, train and supervise its management employees.

18   Although readily able to do so, SAPUTO willfully and recklessly failed to adequately hire

19   professional managers or supervisors to work with its employees including MARKGREN and

20   STROHSCHEIN. Instead, SAPUTO repeatedly hired either younger and/or inexperienced

21   supervisors and managers including Miller, Featherly, Munson, Bertelson, Schurman, Ellefson

22   and Housner, or did not train them regarding protections afforded to employees in the workplace.

23            139.   Here, MARKGREN’S own supervisor, Munson, knew of the harassment he was

24   subjected to on a regular basis for almost two years. Yet, she never stopped the harassment or

25   disciplined the harassers. Management, including Human Resources, Munson and Bertelson,

26   failed to reasonably accommodate MARKGREN’S disabilities and completely shut him down

27   when he asked for a transfer, proper ventilation or a change in pans. Finally, SAPUTO failed to

28   investigate the allegations against both MARKGREN and STROHSCHEIN and instead, ratified




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      39
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 40 of 45


1    their wrongful terminations based on false accusations. SAPUTO could have but chose not to

2    prevent the wrongful terminations of two very long-term employees based upon their protected

3    categories of age, being white and male, among others

4           140.    SAPUTO also breached its duty to MARKGREN and STROHSCHEIN as

5    employees by negligently and willfully failing to monitor much less discipline Schurman,

6    Ellefson, Housner, Featherly and/or Miller. Instead, SAPUTO ratified their discrimination of

7    MARKGREN and STROHSCHEIN when they terminated them in 2019 and 2020 respectively.

8    They further ratified the discrimination when they awarded MARKGREN’S and

9    STROHSCHEIN’S positions to younger, less experienced individuals, one of whom was female.

10   Indeed, these younger supervisors and managers proximately caused and allowed this

11   harassment, retaliation and discrimination of MARKGREN and STROHSCHEIN to continue.

12          141.    As a proximate result of SAPUTO’S conduct, MARKGREN and

13   STROHSCHEIN have suffered, and will continue to suffer damages including substantial losses

14   in earnings and other employment benefits each would have received had SAPUTO not

15   discriminatorily terminated their employment. Further, MARKGREN and STROHSCHEIN

16   have suffered and continue to suffer emotional distress all to their damage in an amount

17   according to proof. The emotional distress has also adversely affected MARKGREN’S

18   disabilities including his heart condition, high blood pressure and depression.

19          142.    SAPUTO, and each of them, did the acts alleged herein maliciously, fraudulently

20   and oppressively, with the wrongful intent to injure MARKGREN and STROHSCHEIN, from an

21   improper and evil motive amounting to malice and in conscious disregard of MARKGREN’S

22   and STROHSCHEIN’S rights under Title VII, the ADEA, the ADA and the FMLA. The acts

23   complained of were known to, authorized and ratified by SAPUTO. MARKGREN and

24   STROHSCHEIN are therefore entitled to recover punitive damages from SAPUTO, and each of

25   them, in an amount according to proof.

26          WHEREFORE, MARKGREN and STROHSCHEIN request relief as hereinafter

27   provided.

28   ///




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      40
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 41 of 45


1                                     NINTH CAUSE OF ACTION
2                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
3                                  PLAINTIFF PETER MARKGREN
4                                  AGAINST DEFENDANT SAPUTO
5           143.    MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth
6    in paragraphs 1 through 142, inclusive, of this Complaint.
7           144.    Intentional infliction of emotional distress is extreme and outrageous conduct that

8    intentionally or recklessly causes another severe emotional distress. SAPUTO, including its

9    managers and supervisors, openly displayed hostility towards MARKGREN and

10   STROHSCHEIN based upon their age and gender. SAPUTO intentionally allowed the three

11   younger male operators to harass MARKGREN during the last 2.5 years of employment when

12   they took his personal protective gear or lock out tags and when they stuffed his locker with

13   hangers. Each time it happened, MARKGREN reported it to Munson who though she promised

14   to resolve it, never did. Human Resources never got involved even after MARKGREN told

15   Munson that the continued harassment was increasingly bothering him, was causing him anxiety

16   and he was beginning to worry about his health, including among other things, his heart, when he

17   came to work. MARKGREN often relayed that he was finding it difficult to come to work. Yet,

18   Munson stood by and did nothing. The harassment peaked on December 28, 2019 when Skow

19   refused to help MARKGREN remove cheese from his machine, Selkow turned off the hose

20   MARKGREN had turned on to clean up the cheese and then denied it, and Skow began to yell at

21   MARKGREN ordering him to go back to the other end of the floor. MARKGREN, shaking and

22   trembling and beginning to panic, did as Skow demanded. He then called Munson telling her he

23   had to leave immediately as he was concerned he’d have another heart attack. SAPUTO then

24   terminated MARKGREN for false reasons yet supported the younger employees, Selkow, Skow

25   and Olson, by allowing them to file false complaints against MARKGREN and harass him.

26   SAPUTO’S treatment of MARKGREN violated several federal statutes and has caused

27   MARKGREN, after over 30 years of dedicated employment, severe emotional distress.

28




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      41
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 42 of 45


1            145.   SAPUTO also intentionally caused MARKGREN severe emotional distress when

2    he asked on several occasions for reasonable accommodations such as increased ventilation in

3    his work area, a transfer to the new air-conditioned plant and changing out a heavy pan. Instead

4    of discussing these with MARKGREN, the requests were shot down immediately including by

5    Human Resources and Safety employees. His supervisor, knowing the adverse effect the work

6    environment was having on MARKGREN, also failed to follow up to determine whether or not

7    any reasonable accommodations were available for MARKGREN. This meant that

8    MARKGREN was forced to work in extreme temperatures in an often-hot plant, especially in

9    summers, in direct violation of his physician’s orders. MARKGREN was under extreme

10   pressure to report to work though he was always worried about having another heart attack at

11   work.

12           146.   By knowingly and willfully allowing the continuing harassment, discrimination

13   and retaliation of MARKGREN based on his age, disabilities, requests for accommodations, use

14   of family and medical leave and gender by his younger male co-workers and supervisors and

15   managers, SAPUTO’S conduct, as set forth above, was extreme and outrageous, beyond all

16   bounds of decency and an abuse of the authority and position of SAPUTO and each of them.

17   SAPUTO’S conduct of intentionally violated several statutory employment laws, was intended to

18   and did proximately cause MARKGREN to suffer severe emotional distress. Alternatively, said

19   conduct was done in conscious disregard of the probability of causing such distress. Indeed,

20   SAPUTO’S conduct caused MARKGREN injuries beyond those normally risked in one’s

21   employment or normally expected to occur in the workplace. As such, SAPUTO abused its

22   position of authority toward MARKGREN and allowed conduct to continue which only

23   humiliated and deeply upset her.

24           147.   As a proximate result of SAPUTO’S conduct, MARKGREN has suffered, and

25   will continue to suffer damages including substantial losses in earnings and other employment

26   benefits he would have received had SAPUTO not wrongfully harassed, discriminated against

27   and retaliated against him ultimately terminating his employment. MARKGREN has suffered

28   and continues to suffer emotional distress which has manifested itself physically especially




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      42
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 43 of 45


1    relating to his heart, blood pressure, weight and depression, all to his damage in an amount

2    according to proof.

3           148.    SAPUTO, and each of them, did the acts alleged herein maliciously, fraudulently

4    and oppressively, with the wrongful intent to injure MARKGREN, from an improper and evil

5    motive amounting to malice and in conscious disregard of MARKGREN’s rights. The acts

6    complained of were known to, authorized and ratified by SAPUTO. MARKGREN is therefore

7    entitled to recover punitive damages from SAPUTO, and each of them, in an amount according

8    to proof.

9          WHEREFORE, MARKGREN requests relief as hereinafter provided.

10                                       TENTH CAUSE OF ACTION

11                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

12                            PLAINTIFFS MARKGREN and STROHSCHEIN

13                                    AGAINST DEFENDANT SAPUTO

14         149.     MARKGREN and STROHSCHEIN repeat and re-allege the allegations set forth

15   in paragraph 1 through 148, inclusive, of this Complaint.

16         150.     SAPUTO allowed MARKGREN to be harassed for the final 2.5 years of

17   employment after over 30 years of exemplary performance and service to the company. The

18   harassment culminated in the events of December 28, 2019 when MARKGREN was confronted

19   by Selkow and Skow, both of whom harassed, berated, yelled at and lied to MARKGREN.

20   Instead of disciplining Selkow and Skow, SAPUTO disciplined and terminated MARKGREN.

21   MARKGREN believes he was terminated because of his age, 55; because he was male; because

22   he had disabilities and requested reasonable accommodations for several years and because he’d

23   taken family and medical leaves to deal with his serious medical conditions and disabilities.

24   SAPUTO’S actions violated public policy under Title VII, the ADEA, the ADA and FMLA

25   which protect employees in the workplace from discrimination, retaliation and harassment

26   because of their age, gender, disabilities and family leaves of absence.

27         151.     SAPUTO also violated public policy under Title VII and the ADEA when it

28   wrongfully terminated STROHSCHEIN for false reasons; failed to investigate the allegations




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      43
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 44 of 45


1    against STROHSCHEIN after Miller became the Plant Manager especially in November 2019

2    and early March 2020; promoted a much younger new hire into his position and failed to

3    discipline much less terminate another female supervisor though she also violated management

4    instructions and protocols. Thus, SAPUTO violated public policy by discriminating against

5    STROHSCHEIN based on his age and in reverse, based on his gender.

6          152.     As a proximate result of SAPUTO’S conduct, MARKGREN and

7    STROHSCHEIN have suffered and will continue to suffer substantial losses incurred in earnings

8    and other employment benefits each would have received had SAPUTO not wrongfully

9    terminated their employment.

10         153.     Further, and as a proximate result of SAPUTO’S conduct, MARKGREN and

11   STROHSCHEIN have suffered, and will continue to suffer, emotional distress damages

12   including anxiety, depression, humiliation, anger, sleeplessness, weight gain and other emotional

13   distress in an amount according to proof. The emotional distress has also exacerbated

14   MARKGREN’S disabilities of coronary heart disease, depression and high blood pressure.

15          154.    SAPUTO’S actions, as set forth above, were motivated by animus towards

16   MARKGREN because of his age, gender, disabilities and time off for family leave. SAPUTO’S

17   actions, as set forth above, were motivated by animus towards STROHSCHEIN because of his

18   age and gender, male. Said acts were committed maliciously, fraudulently and oppressively,

19   with the wrongful intention of injuring MARKGREN and STROHSCHEIN, and with an

20   improper and evil motive amounting to malice. Said acts were carried out by managerial

21   employees acting within the course and scope of their employment with SAPUTO and with the

22   intent to injure MARKGREN and STROHSCHEIN. They are each then entitled to recover

23   compensatory and punitive damages commensurate with SAPUTO’S wealth.

24         155.     As a result of SAPUTO’S discriminatory acts as alleged herein, including

25   violation of Title VII, the ADEA, the ADA, and the FMLA, MARKGREN and STROHSCHEIN

26   were damaged in an amount to be proven at trial, including, but not limited to, compensatory,

27   general and punitive damages and attorneys’ fees, according to proof and as provided by the

28   respective state and federal statutes.




     Complaint for Damages Based On Age Discrimination,    Reverse Gender Discrimination etc.
                                                      44
       Case: 3:21-cv-00429-slc Document #: 1 Filed: 07/02/21 Page 45 of 45


1          WHEREFORE, MARKGREN and STROHSCHEIN request relief as hereinafter provided.

2                                        PRAYER FOR RELIEF

3           WHEREFORE, plaintiffs pray for judgment against defendants as follows:

4           1.      For all actual, consequential, and incidental losses, including, but not limited to

5    the loss of income and benefits, including back pay and front pay, according to proof, together

6    with prejudgment for all causes of action;

7           2.      For general, compensatory and non-economic damages for the third through tenth

8    causes of action;

9           3.      For liquidated damages for the first and second causes of action;

10          4.      For exemplary and punitive damages for the third through tenth causes of action;

11          5.      For costs of suit herein, including reasonable attorneys’ fees;

12          6.      For prejudgment interest at the prevailing legal rate; and

13          7.      For such other and further relief as the Court may deem proper.

14   DATED: July 2, 2021                   THE HUBER LAW FIRM
15

16                                 By:     ______________________________________
                                           BETH A. HUBER
17                                         Attorneys For PLAINTIFFS PETER MARKGREN
                                           And DARYL STROHSCHEIN
18

19                                           JURY DEMAND
20
            Plaintiff demands trial by jury in this action
21
     DATED: July 2, 2021                   THE HUBER LAW FIRM
22

23
                                           By:     ______________________________________
24                                                 BETH A. HUBER
                                                   Attorneys For
25                                                 PLAINTIFFS PETER MARKGREN and
                                                   DARYL STROHSCHEIN
26

27

28




     Complaint for Damages Based On Age Discrimination,     Reverse Gender Discrimination etc.
                                                       45
